Citation Nr: 0832982	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to February 1970. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case. While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159.

The veteran claims that he incurred bilateral hearing loss in 
service.  The record reflects that he was awarded both a 
Purple Heart Medal and a Combat Infantryman Badge; 
consequently, he is entitled to the relaxed evidentiary 
standards afforded under 38 U.S.C.A. § 1154(b).  

The veteran's service treatment records (STRs) reveal that on 
May 1968 service entrance examination, audiometry revealed 
that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
-5 (5)
0 (5)
LEFT
25 (40)
0 (10)
-10 (0)
-10 (0)
-5 (0)
[The figures in parentheses represent conversions from ASA to 
ISO units, and are provided for data comparison purposes.]  
His physical profile was marked as normal for hearing. 

On January 1970 service separation examination audiometry, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
20
30
15
15
0

He was assigned a physical profile of 2 for hearing.

The elevated puretone threshold of 40 decibels (converted to 
ISO units) at 500 hertz in the left ear at service entrance 
would appear to reflect a hearing loss disability in the left 
ear on induction; however, the veteran, as noted, was not 
placed on profile at that time, and later audiometry did not 
show the same level puretone threshold elevation at that 
frequency.  Furthermore, the 30 decibel puretone threshold at 
1000 hertz on separation would appear to reflect a shift, the 
significance of which is unclear.  

The veteran has submitted a report (with subsequent 
conversion of chart to numerical values) of audiometry from a 
private audiologist which does not show a hearing loss 
disability by VA standards.  However, the audiologist advised 
the veteran that he had a bilateral high frequency 
sensorineural hearing loss which was attributed to noise 
trauma in service.  Under these circumstances a VA 
examination to secure medical opinions addressing the 
questions raised is necessary.

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the veteran 
to be examined by an otolaryngologist 
(with audiometric studies) to determine 
whether he has a hearing loss disability 
by VA standards (as defined in 38 C.F.R. 
§ 3.385), and if so its likely etiology. 
The examiner must review the veteran's 
claims file in conjunction with the 
examination. The examiner should prepare 
an opinion responding to the following 
questions (noting that the veteran is 
presumed to have been subjected to combat-
related noise exposure in service): 

	A)  Does the veteran have a hearing 
loss disability by VA standards (i.e. as 
defined in 38 C.F.R. § 3.385) ?

       B)  Does audiometry on service 
entrance examination reflect a preexisting 
chronic left ear hearing loss disability 
in the left ear? Please explain the 
significance of the 40 decibel puretone 
threshold at 500 hertz? 

	C)  Please discuss the significance, if 
any, of the elevated puretone threshold 
(30 decibels) at 1000 Hertz on service 
separation examination.  Does it reflect a 
chronic reduction in hearing acuity during 
service?

	(D)  If current audiometry reveals a 
hearing loss disability by VA standards, 
as to each ear, is it at least as likely 
as not (50 percent or better probability) 
that the hearing loss disability is 
related to (was incurred or aggravated in) 
his military service, to include as due to 
combat noise exposure therein?

2. The RO should then re-adjudicate the 
claim. If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

